DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 12/29/2021. Claims 1-20 are pending in the current office action. Claims 1-2, 4-5, 8-9, 11-12, 14-16, and 18-20 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Objections
Claims 4 and 15 are objected to because of the following informalities: please amend lines 6 of each claim to recite “the sensor housing”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the interior space" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 5, which was amended to recite “an electrochemical cell interior space”. Given that the instant claims recite various other spaces, it is unclear if “the interior space” is in reference to a different space, and thus should be amended to recite “[[the]]an interior space”, or if “the interior space” was simply not amended to “the electrochemical cell interior space” in accordance with amended claim 5. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1). Evidentiary support provided by Waldron (P . 
Regarding claims 1-3, Taylor discloses an electrochemical gas sensor for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the electrochemical gas sensor comprising:
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]);
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]);
a diffusion barrier associated with the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a 
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]), wherein the at least one pressure absorption element is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]). Taylor further teaches, with regards to claim 2, the at least one pressure absorption element covering an endmost opening of the diffusion barrier (the porous membrane 10 covers the endmost opening of the narrow space 9 [Fig. 1]). 
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one claim 1, or wherein Rz is “less than or equal to 1μm”, of instant claim 2, or “less than or equal to 0.5 μm” of instant claim 3.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra).
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, less than 1 μm, or less than 0.5 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the hydrophobic membrane 10 is specifically configured for and capable of performing the functional limitations of dampening or absorbing pressure surges that pass through the diffusion barrier 13/13’/9. 
Regarding claim 4, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]), the inner surface being arranged at an inner side of the [sensor] housing defining a space in which the measurement electrode is arranged (the inner 
Regarding claim 5, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an electrochemical cell interior space, the inner surface defining at least a portion of the electrochemical cell interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the electrochemical cell interior space (the “electrochemical cell interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the bottom surface of element 11 defines a wall of the “electrochemical cell interior space” and each of the electrochemical cell (measuring/counter/electrolyte) and the porous membrane 10 are arranged inside of the “interior space” [Paras. 0019-0023; Fig. 1]). 
Regarding claim 6, Taylor further discloses wherein the at least one pressure absorption element comprises polytetrafluoroethylene (PTFE) (the porous membrane 
Regarding claim 9, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the diffusion barrier outlet end comprising a capillary opening located in the interior of the sensor housing, wherein an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the narrow space 9 forms a “capillary opening” where it contact the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]), the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet end (the membrane 10 is located between the “outlet” of the 
Regarding claim 11, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by means of injection molding process” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped sensor housing cover part, and the capillary has a capillary opening located in the interior of the sensor housing (the orifice 13/13’ and narrow passage 9 is configured as a “narrow space” capillary that has an opening at the bottom of narrow passage 9 wherein 13/13’/9 are located in the interior of the sensor housing [Paras. 0022-0025; Fig. 1]);
an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the narrow space 9 forms the “capillary opening” where it contacts the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claims 5 and 1 above, and further in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 1 by Waldron. 
Regarding claim 7, Taylor discloses the limitations of claim 5 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of oxygen gas sensing including a fluoropolymer such as PTFE [Para. 0005-0006].
Taylor is silent on the membrane material being other fluoropolymers and thus fails to expressly teach wherein the at least one pressure absorption element “comprises polyfluoroethylene propylene (FEP). 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the diffusion membrane may be one or more of the polymers PTFE or tetrafluoroethylene hexafluoro propylene copolymer (FEP) [Pg. 2:3-10]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a FEP polymer because Kiesele teaches that such material is suitable for use as a diffusion membrane in an oxygen electrochemical gas sensor [abstract; Pg. 2:3-9] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE fluoropolymer diffusion membrane for another FEP fluoropolymer diffusion membrane) 
Regarding claim 10, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 1 by Waldron.
Regarding claim 8
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate, of instant claim 8. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., act as a porous membrane in an electrochemical gas sensor) [MPEP § 2143(B)]. 


Claims 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1) in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, . 
Regarding claims 12-14, Taylor discloses a device for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the device comprising:
an electrochemical sensor [abstract] comprising: 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]); 
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]); 
a diffusion barrier comprising a gas passage through the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure absorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]) and is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]) Taylor further teaches, with regards to claim 14
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the at least one pressure absorption element lies”, of instant claim 12, or wherein Rz is “less than or equal to 1μm”, of instant claim 14.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra). 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, or less than 1 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous 
Taylor also fails to expressly teach the measuring mechanism that performs the electrochemical analysis using the disclosed sensor and thus fails to expressly teach “a measuring and analysis unit, which is connected to the measuring electrode and the counter electrode and which generates a measured signal representing a gas concentration in the air and/or gas mixture as a function of a change in potential at the counter electrode” of instant claim 12, and “further comprising a display unit connected to the measuring and analysis unit wherein the display unit outputs information on the gas concentration as a function of the measured signal”, of instant claim 13. 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein details are given regarding a measuring and analysis unit that is typically employed with electrochemical oxygen sensors. Specifically, Kiesele teaches that the electrochemical oxygen sensor includes an evaluation unit 14, which is joined to the electrodes, such that the current generated by the oxygen to be detected is processed at the electrically-contacted part of the measurement electrode to form a measurement signal representing the oxygen concentration and shown in a display unit wherein the evaluation unit 14 contains a potentiostat with which the potential of the electrodes is set [Pg. 4:32 through Pg. 5:5; Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Taylor, which merely discloses the sensor cell that is employed as the sensor, to include a testing system including an evaluation unit and a display unit because Kiesele teaches that such 
The limitation “the at least one pressure absorption element being arranged to dampen or absorb pressure surges propagating to the measuring electrode” is a functional recitation. Apparatus claims cover what a device is
Regarding claim 15, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]), the inner surface being arranged at an inner side of the [sensor] housing defining a space in which the measurement electrode is arranged (the inner surface is the bottom of metal component 11 and is arranged inside housing 1/3 “an inner side of the sensor housing” inside “a space in which the measurement electrode is arranged” wherein “space” includes the cell 2, orifice 7 and the space where the porous membrane 10 is located at the bottom 6 of the recess [see annotated Taylor Fig. 1 below].
Regarding claim 16, Taylor further discloses wherein the at least one pressure absorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an electrochemical cell interior space, the inner surface defining at least a portion of the electrochemical cell interior space, the measuring electrode, the counter electrode, the electrolyte, and the at least one pressure absorption element being arranged in the electrochemical cell interior space (the “electrochemical cell interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space 
Regarding claim 18, Taylor further discloses wherein the at least one pressure absorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the at least one pressure absorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located between the “outlet” of the narrow space at arrow 9 and the electrochemical cell comprising the measuring electrode of the electrochemical cell 2 [Para. 0002, 0018, 0022; Fig. 1]), the diffusion barrier outlet end comprising a capillary opening located in the interior of the sensor housing, wherein an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the narrow space 9 
Regarding claim 19, Taylor discloses the limitations of claim 12 as discussed previously. Taylor discloses the sensor housing comprising an interior space, the interior space defining a common space in which at least the at least one pressure absorption element and the measuring electrode are arranged (the “interior space defining a common space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior/common space can include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 2) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the electrochemical cell (measuring/counter/electrolyte) and the porous membrane 10 are arranged inside of the interior/common space under each interpretation [Paras. 0019-0023; see annotated Taylor Fig. 1 below]). Taylor further teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious and predictable result of allowing for a three-electrode cell determination of the electrode potentials that relates to the oxygen concentration) [MPEP 2143(A)]. 
Regarding claim 20, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by injection molding” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped sensor housing cover part, and the capillary has a capillary opening 
an entire circumference of the capillary opening is surrounded by the at least one pressure absorption element on an inner side of the pot-shaped sensor housing cover part (the narrow space 9 forms the “capillary opening” where it contacts the membrane 10 and the narrow space 9 is entirely covered by the membrane 10 [Para. 0002, 0018, 0022; Fig. 1]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiesele, as applied to claim 12 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 12 by Waldron. 
Regarding claim 17, Taylor discloses the limitations of claim 12 as discussed previously. Taylor further discloses the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the at least one pressure absorption element, the air and/or gas mixture entering an interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters interior space 2 through the narrow space at arrow 9 [Para. 0022; Fig. 1; Note: the “interior space” can alternatively be interpreted as outlined in the rejection of claim 5 above]). Taylor further discloses wherein the 
Taylor fails to teach wherein the at least one pressure absorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., act as a porous membrane in an electrochemical gas sensor) [MPEP § 2143(B)]. 



    PNG
    media_image1.png
    478
    833
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments/amendments filed 12/29/2021 with respect to the objections to claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 10-14, filed 12/29/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that on Pgs. 10-11 that “The Office Action takes the position that a pressure absorption element that is configured to dampen or absorb pressure surges that propagate to a measuring electrode is a functional 
Examiner’s Response #1
Examiner respectfully disagrees. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Taylor teaches wherein a gas permeable hydrophobic membrane 10 is disposed between the diffusion barrier 13/13’/9 and the electrochemical cell 2 comprising a measuring electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the hydrophobic membrane 10 is specifically configured for and capable of performing the functional limitations of dampening or absorbing pressure surges 

Applicant’s Argument #2
Applicant argues on Pgs. 11-14 that the other cited references fail to expressly teach a pressure absorbing element that is configured to dampen or absorb pressure surges. 
Examiner's Response #2
Examiner respectfully disagrees. The rejections are maintained as outlined above. Since no arguments have been provided regarding the rejection of the dependent claims or the validity of the teaching reference, these rejections are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demisch et al. (EP 0864861 A1, machine translation) disclose a gas sensor with an expansion chamber that comprises a diaphragm that absorbs pressure surges.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795